Case: 17-50421      Document: 00514464034         Page: 1    Date Filed: 05/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-50421                             May 8, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BILLAL DEKKAR, also known as Billal Idris Dekkar, also known as Billal
Salah Dakkar, also known as Idris Dekkar, also known as Khal Idris, also
known as Idris Potts, also known as Guillian Idris, also known as William
Jeffries, also known as Jeffries Mader, also known as William Poole,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CR-159-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Billal Dekkar pleaded guilty, pursuant to a plea agreement, to one count
of wire fraud and one count of aggravated identity theft. The district court
sentenced Dekkar to consecutive sentences of 60 months on the wire fraud
count and 24 months on the identity theft count and concurrent terms of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-50421   Document: 00514464034    Page: 2   Date Filed: 05/08/2018


                                  No. 17-50421

supervised release of three years and one year, respectively. Dekkar argues
on appeal that counsel rendered ineffective assistance by advising him to
cooperate with law enforcement in the investigation of his case and that if he
had not done so, the Government would not have been aware of fraud on a
certain victim’s American Express card that was later used against him.
Dekkar asserts that he would have had a better chance of prevailing at trial if
he had not debriefed with the police, and he likely would not have waived his
right to a jury trial in exchange for a plea bargain.
        This court generally does not review claims of ineffective assistance of
counsel on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014). We have “undertaken to resolve claims of inadequate representation on
direct appeal only in rare cases where the record allowed us to evaluate fairly
the merits of the claim.” United States v. Higdon, 832 F.2d 312, 314 (5th Cir.
1987). In most instances, we qualify a claim as a “rare case” warranting review
only when it was raised and developed in a post-trial motion to the district
court. United States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007). Dekkar did
not raise this ineffective assistance claim in the district court at any time.
Because the record is not sufficiently developed to allow for a fair consideration
of the claim, we decline to consider it on direct appeal without prejudice to
Dekkar’s right to raise the claim on collateral review. See Isgar, 739 F.3d at
841.
        The judgment of the district court is AFFIRMED.




                                        2